       Case: 1:19-cv-00145-DAP Doc #: 107 Filed: 03/05/19 1 of 14. PageID #: 3075



                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


DIGITAL MEDIA SOLUTIONS, LLC,                       )    CASE NO. 1:19-cv-145
                                                    )
                   Plaintiff,                       )    JUDGE DAN AARON POLSTER
                                                    )
           vs.                                      )    MAGISTRATE JUDGE THOMAS M. PARKER
                                                    )
SOUTH UNIVERSITY OF OHIO,                           )
LLC, et al.,                                        )
                                                    )
                   Defendants.                      )


     HEMINGWAY AT RICHMOND, LLC’S REPLY MEMORANDUM IN SUPPORT OF
      ITS MOTION FOR LIMITED RELIEF FROM STAY PROVISIONS OF ORDER
                          APPOINTING RECEIVER


           Now comes Hemingway at Richmond, LLC (“Hemingway”), by and through its

undersigned counsel, and pursuant to Local Rule 7.1(e), hereby replies to the Receiver’s

Opposition (the “Opposition”) [Doc. 78] to Hemingway’s Motion for Limited Relief from Stay

Provisions of the Order Appointing Receiver (“Hemingway’s Motion”) [Doc. 47] 1:

I.         Wencke II Factor #1: The Receiver’s Argument that the Stay Preserves the Status
           Quo Ignores the Substantial Injuries that the Stay Imposes Upon Hemingway, and
           Is Unconvincing.

           The Receiver first argues that this Court should continue the stay against Hemingway to

maintain the status quo, and that Hemingway’s interest in obtaining restitution of its Premises is

“considerably outweighed” by the Receiver’s “interest in an orderly and efficient administration

of the estate.” Opposition, p. 4.




1
    Unless otherwise indicated, capitalized terms shall have the meanings assigned to them in Hemingway’s Motion.

{02818305 -3}                                             1
     Case: 1:19-cv-00145-DAP Doc #: 107 Filed: 03/05/19 2 of 14. PageID #: 3076



         This argument is unsupported and without merit. The first Wencke II factor “essentially

balances the interests in preserving the receivership estate with the interests of the movants.”

Huntington Nat'l Bank v. Saint Catharine Coll., Inc., No. 3:16-CV-465-DJH, 2017 WL 6347971,

at *6 (W.D. Ky. Dec. 12, 2017) (emphasis added). Unfortunately, the Receiver eschews any

legitimate balancing analysis by overstating the receivership’s interest in maintaining the stay

against Hemingway and ignoring Hemingway’s real and substantial injuries resulting from the

stay.

         Initially, the Receiver provides no convincing explanation why the stay, at least as it

relates to Hemingway, is necessary to his administration of the receivership estate.           As

Hemingway pointed out in its Motion, South University is closing; South University is not

enrolling students; the teach-out at South University should already have been completed; and, to

the extent that South University continues to offer courses and programs, it can and should

explore doing so in an alternative space. See Hemingway’s Motion, p. 9.

         The Receiver does not specifically refute any of these contentions, which are not only

contained in Hemingway’s Motion, but supported by factual statements in an Affidavit. Instead,

in a footnote, the Receiver opines that Hemingway’s suggestion that the Receiver locate

alternative space “should be disregarded.” Opposition, FN 2. However, allowing the Receiver to

keep the stay in place, without exploring whether alternative space exists where South University

can continue offering courses and programs without irreparably damaging Hemingway, would

allow a complete, improper disregard for Hemingway’s interests under the applicable balancing

test.

         This callous indifference to Hemingway’s interests is rather shocking. This Court’s stay,

and the resulting inability of Hemingway to evict its non-paying tenant, South University, is



{02818305 -3}                                    2
     Case: 1:19-cv-00145-DAP Doc #: 107 Filed: 03/05/19 3 of 14. PageID #: 3077



costing Hemingway approximately $122,465.64 per month in rent. See Maresh Affidavit, ¶ 8. As

of February 1, 2019, the rent arrearage under the Lease was $352,859.09, a figure that continues

to increase. See id., ¶ 20. Hemingway has been forced to use its own funds to pay taxes,

operating expenses and insurance premiums that should be paid by the Receiver. See id., ¶ 24.

Hemingway’s inability to evict South University in favor of a paying tenant may cause a default

under a secured Loan Agreement, with potentially disastrous consequences for Hemingway and

certain individual guarantors. See id., ¶ ¶ 25-26. In order to avoid this potential catastrophe by

leasing the space to a potential new tenant, Hemingway must regain possession of the Premises

no later than June 1, 2019. See id., ¶ 26.

         The Receiver’s Opposition addresses none of these concerns. Instead, it explains that the

Receiver is “focusing his efforts” elsewhere. Opposition, FN 2. This is simply not an adequate

response to the severe hardship that the stay is imposing upon Hemingway. The substantial,

specific injuries that Hemingway detailed in its Motion and supporting Affidavit clearly

outweigh the Receiver’s vague, non-specific contentions that the stay against Hemingway is

necessary—without any supporting details or evidence of how many students need to use the

space, or for how long.

         In this regard, the case law that the Receiver cites in support of his “status quo” argument

is easily distinguishable because none of the cited cases involved situations where the stay

caused the degree of injury to the movant that the instant stay is causing Hemingway. See F.T.C.

v. Med Resorts Intl., Inc., 199 F.R.D. 601, 609 (N.D. Ill. 2001) (individuals sought leave to sue a

receivership entity for refunds related to vacation services, but “the only ‘injury’ that [movants]

would suffer” from the stay “stems from any delay in enforcing their rights”); U.S. v. Acorn

Tech. Fund., L.P., 429 F.3d 438, 449 (3d Cir. 2005) (the Court found that the only injury to the



{02818305 -3}                                     3
     Case: 1:19-cv-00145-DAP Doc #: 107 Filed: 03/05/19 4 of 14. PageID #: 3078



movants, who claimed they were fraudulently induced to make investments with the receivership

entities, was that they would be “forced to wait until the SBA finished untangling the

receivership estate”); F.T.C. v. 3R Bancorp, No. 04 C 7177, 2005 WL 497784 (N.D. Ill.

February 23, 2005) (partners failed to show that they would “suffer substantial injury” from stay

of action to remove general partner, because assets were under the receiver’s control and concern

that general partner would divert assets was “unfounded”).

         The Receiver also suggests that this Court already considered Hemingway’s interests

when it granted the Order Appointing Receiver, because the Plaintiff, in its Motion to Appoint

Receiver, “made the Court explicitly aware of Hemingway’s eviction action.” Opposition, p. 4.

However, when this Court granted the Order Appointing Receiver, it could not have known of

the full extent of the harm to Hemingway that Hemingway subsequently detailed in its Motion.

Moreover, when this Court granted the Order Appointing Receiver, it likely did not know or

understand that the Receiver would continue occupying Hemingway’s leased premises without

paying rent of any kind to Hemingway on a post-receivership basis. Certainly, the Order

Appointing Receiver does not contemplate the type of open-ended, rent-free relationship that the

Receiver currently enjoys and seeks to continue indefinitely. Instead, the Order Appointing

Receiver provides that the Receiver may “perform pursuant to the terms” of existing contracts or

“may reject contracts.” Order Appointing Receiver, at ¶ 2(q) on page 9.

         In the instant case, the Receiver has neither rejected nor performed under South

University’s Lease with Hemingway. Instead, the Receiver has accepted the benefits of the

Lease without paying rent, relying upon the stay provision of the Order Appointing Receiver to

prevent restitution of the Premises. Hemingway respectfully submits that this was not a




{02818305 -3}                                  4
      Case: 1:19-cv-00145-DAP Doc #: 107 Filed: 03/05/19 5 of 14. PageID #: 3079



circumstance that the Court contemplated or fully considered when it issued the Order

Appointing Receiver.

         Finally, the Receiver claims that “South University of Ohio’s students will be harmed” if

Hemingway is granted relief from stay. However, it is possible, and even likely, that this Court

can address the students’ interests without denying Hemingway’s Motion. For example, it is

entirely possible that this Court could allow Hemingway to proceed with its state-court eviction

case, but delay its ability to enforce a writ of restitution until after some reasonable date that

would provide the Receiver the opportunity to identify and move to alternative space, while still

allowing Hemingway to re-lease the Premises.

         It is utterly improper that the Receiver refuses to engage in this type of problem solving,

choosing instead to ignore Hemingway’s interests entirely. This Court should not countenance

such disregard of an interested party. At the very least, this Court should demand that the

Receiver look for alternative space so that this Court can analyze properly the competing equities

of all affected parties. If the only reason the Receiver refuses to explore alternative space is

because he has no funds whatsoever to pay post-receivership rent, then the balancing test

becomes easy to resolve, as no equities mandate that Hemingway fund this receivership.

II.      Wencke II Factor #2: The Receiver’s Argument that Hemingway’s Motion Is
         Premature Fails to Consider Relevant Context or Analogous Bankruptcy Law, and
         Is Unconvincing.

         The Receiver argues that it is too early in the proceedings to lift the stay as to

Hemingway. The Receiver reasons that he is “just beginning to untangle the many financial

transactions involving tens of millions of dollars and to understand the complex relationships

between the various entities.” Opposition, p. 6.




{02818305 -3}                                      5
     Case: 1:19-cv-00145-DAP Doc #: 107 Filed: 03/05/19 6 of 14. PageID #: 3080



         While this statement may be true, the Receiver does not explain how it is relevant to

Hemingway’s Motion. The relationship between Hemingway and South University is not

complex. South University leases approximately 40,000 square feet of commercial space from

Hemingway. South University has not paid rent since November 1, 2018. South University is in

default of its obligations owing under the Lease and Hemingway is entitled to restitution of the

Premises. The Receiver neither denies that South University is in default under the Lease, nor

contends that South University has any defense to Hemingway’s eviction action, nor argues that

the eviction action will somehow involve protracted litigation that will be costly or distracting to

the Receiver.

         Moreover, the circumstances make clear that the Receiver’s timing argument is simply a

delay tactic. The Receiver has paid no rent to Hemingway, and he gives no indication in his

Opposition that he ever intends to do so. The Receiver also provides no timeframe for how long

the stay should remain in place, asking this Court to deny Hemingway’s Motion “without

prejudice to its right to refile” at some unspecified time “later in the receivership.” Opposition, p.

2.

         As Hemingway explained in its Motion, under analogous bankruptcy law, Hemingway

would be entitled to relief from the automatic stay imposed by Section 362 of the Bankruptcy

Code due to the Receiver’s failure to pay post-receivership rent due under the Lease. Thus, it is

understandable that the Receiver would like this Court to ignore and disregard analogous

bankruptcy law. See Opposition, p. 8. However, this Court’s local rules specifically instruct that

it “shall administer the estate as nearly as may be in accordance with the practice in the

administration of estates in bankruptcy.” Local Rule 66.1.




{02818305 -3}                                     6
     Case: 1:19-cv-00145-DAP Doc #: 107 Filed: 03/05/19 7 of 14. PageID #: 3081



         Beyond the directive of the local rule, this Court should look to the bankruptcy code

because it provides an apt analogy. By seeking a stay of indefinite length, without paying rent,

the Receiver is effectively forcing Hemingway to fund the receivership by providing rent-free

premises. There is a good reason why this is not allowed under the Bankruptcy Code; it

constitutes a completely unfair and unreasonable burden upon the landlord. The exact same

reasoning for the rule applies here, and the Receiver does not, and cannot, make any rational

distinction. 2

         Moreover, even if this Court relies entirely upon the “historical practice of the federal

courts,” it should grant Hemingway’s Motion nevertheless. The historical practice of the courts

is that “a chancery receiver can have no better right to retain possession of a leasehold than a

trustee in bankruptcy has” and that the “landlord’s right to enforce a forfeiture of the lease is not




2
  See e.g., In re Palace Quality Servs. Indus., Inc., 283 B.R. 868, 877 (Bankr. E.D. Mich. 2002) (“Sections 365(d)(3)
and (d)(10) mandate that the trustee remain current on the lease payments if the trustee wishes to take additional
time to decide whether to assume or reject the lease…Congress's clear purpose in enacting these two sections was to
compel the trustee to pay the ongoing obligations of the debtor under the lease while the trustee evaluated the option
of either assuming or rejecting the lease.

                  A second and related problem is that during the time the debtor has
                  vacated space but has not yet decided whether to assume or reject the lease,
                  the trustee has stopped making payments due under the lease. These
                  payments include rent due the landlord and common area charges which are paid
                  by all the tenants according to the amount of the space they lease. In this
                  situation, the landlord is forced to provide current services-the use of its
                  property, utilities, security, and other services-without current payment. No
                  other creditor is put in this position. In addition, the other tenants often must
                  increase their common area charge payments to compensate for the trustee's
                  failure to make the required payments for the debtor. This bill would lessen
                  these problems by requiring the trustee to perform all the obligations of the
                  debtor under a lease of non-residential real property at the time required in
                  the lease. This timely performance requirement will insure that debtor-
                  tenants pay their rent, common area, and other charges on time pending
                  the trustee's assumption or rejection of the lease.”

                  (quoting 130 Cong. Rec. S8887, S8894–95 (daily ed. June 29, 1984) (remarks of Sen. Hatch))

                  (Emphasis added in Court’s decision)


{02818305 -3}                                             7
     Case: 1:19-cv-00145-DAP Doc #: 107 Filed: 03/05/19 8 of 14. PageID #: 3082



less when a chancery receiver is in possession than it is when a trustee in bankruptcy has

possession.” Odell v. H. Batterman Co., 223 F. 292, 296 (1915).

         Similarly, a “receiver appointed by a federal court takes property subject to all liens

priorities or privileges existing or accruing under the laws of the State.” S.E.C. v. Madison Real

Estate Grp., LLC, 647 F. Supp. 2d 1271, 1277 (D. Utah 2009). While Madison Real Estate

discussed the rights of secured creditors in a receivership, the same principle dictates that the

Receiver necessarily took control of South University’s leasehold interest in the Premises subject

to Hemingway’s rights under the Lease and Ohio law.

         South University defaulted in its payment under the Lease, failed to cure its default, and

forfeited its right to occupy the Premises prior to the receivership. See Maresh Affidavit, ¶ 8-11.

Neither South University nor the Receiver paid any rent thereafter. There is no basis in federal

receivership law for the Receiver to continue to occupy the Premises under these circumstances,

especially without paying rent.

         Further, the case law that the Receiver cites in support of his timing argument is readily

distinguishable from the instant case. Several of the cases do not involve the rights of landlords

and do not further the Receiver’s position as regards Hemingway. 3 As explained above, a

landlord’s situation is unique because when a landlord is not paid rent, while also being denied

state-court remedies, it is put in the unreasonable and untenable position of financing an

insolvent receivership. In some cases it may be proper to force a creditor to wait three months or

six months or two years (see Opposition, p. 6) to pursue recovery of damages incurred prior to


3
  F.T.C. v. 3R Bancorp, No. 04 C 7177, 2005 WL 497784 (N.D. Ill. February 23, 2005) (the stayed action was to
remove a general partner from a partnership); S.E.C. v. One Equity Corporation, No. 2:08-cv-667, 2010 WL
4878993 (S.D. Ohio November 23, 2010) (the stayed action involved allegations of fraud); S.E.C. v. Illarramendi,
No. 3:11CV78, 2012 WL 234016 (D. Conn. Jan. 25, 2012) (the stayed action was an adversary proceeding involving
breach of fiduciary duty); U.S. v. ESIC Capital, Inc., 675 F. Supp. 1462 (D. Md. 1987) (the stayed action involved
four complex and interrelated actions).


{02818305 -3}                                           8
     Case: 1:19-cv-00145-DAP Doc #: 107 Filed: 03/05/19 9 of 14. PageID #: 3083



enactment of a receivership, but it is improper, unfair, and inequitable to force a landlord to

continue incurring post-receivership damages. This Court would not order professors to continue

teaching South University’s students without getting paid—and even the Receiver would not

suggest that this Court has the authority to render unpaid professors indentured servants for as

long as the Receiver sees fit. Yet, the Receiver maintains that he should be given the power and

authority to bind Hemingway to provide rent-free accommodations until the Receiver decides

otherwise.

         Two of the cases that the Receiver cites involved landlord-tenant disputes: S.E.C. v.

Wencke, 622 F.2d 1363 (9th Cir. 1980) (Wencke I) and U.S. v. JHW Greentree Capital, L.P., No.

3:12-CV-00116, 2014 WL 2608516 (D. Conn. June 11, 2014). In Wencke I, the Receiver argued

that the state court eviction proceeding involved “a highly technical interpretation of a

contractual relationship” where “all parties to the contract have received what they bargained

for.” Wencke, supra, 622 F.2d at 1374 (1980). In other words, the timing element initially

favored a stay in Wencke I—but only because it was necessary for the receivership to prepare for

complex, contested litigation that could be time consuming, distracting and expensive. No such

circumstances exist in the instant case as it relates to Hemingway’s straightforward eviction

proceeding for an undisputed failure to pay rent.

         An equally important distinction is that in Wencke, there was “no dispute…that the

receiver has been remitting to the lessor the monthly rent on the properties, $10,000 per month.”

Id. at 1375. In the instant case, the Receiver has neither paid nor offered to pay any rent to

Hemingway, but retained possession due to the stay provision of the Order Appointing

Receiver—a completely different scenario.




{02818305 -3}                                   9
    Case: 1:19-cv-00145-DAP Doc #: 107 Filed: 03/05/19 10 of 14. PageID #: 3084



         In JHW Greentree, the Court granted a landlord’s motion, modifying the receivership

stay to allow the landlord to regain possession of its premises. While part of the Court’s

reasoning in granting the motion was that the receivership was “at a midpoint,” the Court also

explained, at length, that the landlord’s inability to recover possession of its premises would

cause it substantial harm because it would lose the financial benefit of a potential new tenant,

and this injury was “imminent.” Id. at *4-7. In that sense, JHW Greentree is strikingly similar to

the instant case directing that Hemingway be granted relief from the stay to pursue its eviction.

In assessing the timing factor, the JHW Greentree Court explained that there is no “clear cut-off

date” and the inquiry is “fact specific.” Id. at *7. Timing considerations are not merely an

exercise in counting days or weeks on a calendar. Rather, the appropriate question is how the

receivership might be prejudiced at any early stage in the proceeding by lifting a stay, as

weighed against the injury to the movant caused by the stay.

         Here, the action that Hemingway proposes to take in state court is a straightforward

eviction proceeding for failure to pay rent. There is no risk of significant distraction or expense

to the receivership. Moreover, the Receiver’s position is completely untenable insofar as he

seeks to have Hemingway finance an insolvent receivership for an indefinite and unspecified

period of time to Hemingway’s substantial detriment and irreparable harm. Under these

particular circumstances, the timing factor favors Hemingway despite the receivership’s early

stage.

         The Receiver’s timing argument is undermined further by the circumstances under which

the Order Appointing Receiver was granted. This receivership was not imposed involuntarily by

a regulatory body, like most of the cases cited by the Receiver. The Receiver and the

receivership defendants coordinated and orchestrated the appointment of the Receiver through



{02818305 -3}                                   10
    Case: 1:19-cv-00145-DAP Doc #: 107 Filed: 03/05/19 11 of 14. PageID #: 3085



the dubious vehicle of an unsecured creditor pursuing a simple breach of contract claim. The

Plaintiff’s Complaint and Motion to Appoint Receiver; the Defendants’ Response consenting to

the appointment of the Receiver; and the Order Appointing Receiver were all filed on the same

day.

         The receivership defendants’ counsel of record is also special counsel for the Receiver.

The Receiver has been involved with these entities for at least several months. See e.g., Ex. F to

Affidavit of Maura Maresh (email from attorney Robert Kracht, dated December 7, 2018,

discussing the plan for the receivership, and stating that Mark Dottore “has been selected by the

principals of South University’s parent entities to [sic] as the proposed receiver. At present

Mark is their consultant”). (Emphasis added) It is disingenuous, given these facts, for the

Receiver to argue that he needs an indefinite period of time to “organize and understand the

entities under his control.” Opposition, p. 5.

         As noted above, there is nothing difficult or complex to understand about South

University’s relationship with Hemingway. South University is in default of its rent obligations

and Hemingway is entitled to restitution of the Premises. No principle of law or equity suggests

that Hemingway should be required to subsidize an insolvent receivership estate with rent-free

space for an indefinite, unspecified period of time. The timing factor does not weigh in favor of

the Receiver. In fact, as Hemingway explained more fully in its Motion, under these

circumstances, making the Motion early in the proceedings is in fact beneficial to the

receivership estate because it allows Hemingway to mitigate its damages and reduce its claim

against the receivership estate.




{02818305 -3}                                    11
    Case: 1:19-cv-00145-DAP Doc #: 107 Filed: 03/05/19 12 of 14. PageID #: 3086



III.     Wencke II Factor #3: The Receiver’s Argument that this Court Should Disregard
         the Merits of Hemingway’s Underlying Claim Is Unconvincing.

         Finally, the Receiver argues that this Court “need not weigh the merits of Hemingway’s

claim” because the “first two Wencke II factors clearly tip in favor of the Receiver.” Opposition,

p. 8. First, this argument is based upon a false premise—as detailed above, neither of the first

two factors “clearly tip in favor” of the Receiver.

         Second, it is noteworthy that the Receiver tacitly concedes that Hemingway is entitled to

the relief it seeks under state law. While this may not be “determinative,” it is certainly an

important consideration. The strength of Hemingway’s underlying claim makes it all the more

inequitable that Hemingway remains stayed from realizing its rights.

         Additionally, the fact that there is no meaningful dispute over the merits of Hemingway’s

claim undermines the Receiver’s argument, under the second factor, that Hemingway’s Motion is

premature. The litigation in the Bedford Municipal Court will not be a significant expense or

distraction to the Receiver, even at this “early stage,” if it is not contested. The “merit” factor

weighs heavily in favor of Hemingway, and this Court should not simply dismiss it, as the

Receiver urges.

IV.      Conclusion.

         For the foregoing reasons, each of the arguments in the Receiver’s Opposition is

unconvincing. Hemingway will suffer substantial, irreparable injury if its Motion is denied.

Moreover, Hemingway’s Motion, while made at an early stage of the receivership, is appropriate

and timely considering the Receiver has refused to pay rent and evidently intends to retain

possession of the Premises, rent-free, for an indefinite period. Finally, the merit of Hemingway’s

underlying claim for restitution of the Premises is not in dispute. Hemingway’s Motion should be

granted.


{02818305 -3}                                    12
    Case: 1:19-cv-00145-DAP Doc #: 107 Filed: 03/05/19 13 of 14. PageID #: 3087



         Hemingway reasserts its request that this Court conduct a hearing on Hemingway’s

Motion to entertain additional evidence and arguments regarding the competing equities to be

weighed by this Court.

                                          Respectfully submitted,

                                          WALTER | HAVERFIELD LLP


                                          /s/ Douglas M. Eppler
                                          KIRK W. ROESSLER (0060931)
                                          DOUGLAS M. EPPLER (0087018)
                                          Email: kroessler@walterhav.com
                                                 deppler@walterhav.com
                                          Direct Dial: (216) 928-2905
                                          Direct Fax: (216) 916-2402
                                          1301 East Ninth Street, Suite 3500
                                          Cleveland, OH 44114-1821

                                          Attorneys for Movant,
                                          Hemingway at Richmond, LLC




{02818305 -3}                               13
    Case: 1:19-cv-00145-DAP Doc #: 107 Filed: 03/05/19 14 of 14. PageID #: 3088



                                CERTIFICATE OF SERVICE

         I hereby certify that this 5th day of March 2019, a copy of the foregoing Hemingway at

Richmond, LLC’s Reply Memorandum in Support of its Motion for Limited Relief from Stay

Provisions of the Order Appointing Receiver was filed electronically. Notice of this filing will be

sent to all parties by operation of the Court’s electronic filing system. Parties can access this

filing through the Court’s system.




                                             /s/ Douglas M. Eppler
                                             KIRK W. ROESSLER (0060931)
                                             DOUGLAS M. EPPLER (0087018)

                                             Attorneys for Movant,
                                             Hemingway at Richmond, LLC




{02818305 -3}                                   14
